DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 17/145,012, filed on January 08, 2021.  In response to Examiner’s Non-Final Rejection of December 09, 2021, Applicant on February 04, 2022, amended Claims 1 and 3-9 and cancelled claim 2.  Claims 1 and 3-9 are pending in this application and have been rejected below.

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 03/10/2022 and 04/06/2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and are considered by the Examiner.
Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. 

The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants amendments to claims 1 and 9. Updated 35 U.S.C. § 103 rejections have been applied to amended claims 1 and 3-9.

Response to Arguments
Applicant's Arguments/Remarks filed February 04, 2022 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed February 04, 2022.

Regarding the 35 U.S.C. 119 rejection, Applicant states it is unclear why the Office Action Summary page of the Office action ("Action") indicates that only "some" of the certified copies of the priority documents have been received. (see pg. 5, Applicant Remarks).

	Examiner apologizes for the misunderstanding and has amended the current PTO-326 Office Action Summary to reflect the correction. 

Regarding the 35 U.S.C. 101 rejection, Applicant states in paragraph 8 of the Action, claims 1-9 are rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more. Claims 1-9 have been amended to more clearly recite a practical application and significantly more than the abstract idea by reciting that the feature quantity extracted from the acquired data is based on the device used to acquire the data, thereby establishing that the acquiring device imposes meaningful limitations on the claimed process. Reconsideration and withdrawal of this rejection are respectfully requested.

In response, Examiner respectfully disagrees. Examiner notes Diamond v. Diehr discloses an example that recites meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. The claim is directed to the use of the Arrhenius equation in an automated process for operating a rubber‐molding press. The court found the claim recites meaningful limitations along with the judicial exception including installing rubber in a press, closing the mold, constantly measuring the temperature in the mold, constantly recalculating the cure time and opening the press at the proper time. These limitations sufficiently limit the claim to the practical application of molding rubber products and are clearly not an attempt to patent the mathematical equation and thus recite improvements to the technology. There is no similar technology, technological problem or solution here. Examiner finds the claims still recite an abstract idea of diagnosing a sign of equipment failure based on a comparison with an estimation of an environment where the equipment is installed. Extracting (i.e. filtered) data from a device used to acquire the data is considered an insignificant extra-solution activity of collecting and/or delivering data and does not integrate the abstract idea into a practical application. Examiner maintains the additional elements are generic and used as tools to apply the instructions of the abstract idea and perform functions that amounts to insignificant extra-solution activity and perform generic computer functions, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, electronic recordkeeping and storing and retrieving information in memory. For at least these reasons, the claims remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Regarding the 35 U.S.C. 103 rejection, Applicant states Scanlon and Ciasulli fail to disclose feature quantity/quantities to be extracted from the inspection data is determined based on the apparatus used to capture the data and an installing environment feature to be estimated (see pg. 7, Applicant Remarks).

In response Examiner disagrees and finds Scanlon discloses a sound analysis unit receiving microphone output signals and extracts audio inspection information that may be used to determine the presence and/or location, for example, of a gas leak. The extracted information may be composed of sound components, such as sound frequency, sound intensity, and/or sound fluctuations that may indicate a gas leak or other inspection artifact. Examiner finds given the broadest reasonable interpretation, Scanlon teaches extracting attributes from the inspection data captured by the microphone of the inspection system. For at least this reasons, the claims remain rejected under 35 U.S.C. 103 as being unpatentable over the prior art. 

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, and 3-8 are directed towards a device and claim 9 is directed towards a non-transitory computer readable medium, which are among the statutory categories of invention.
Claims 1and 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite diagnosing a sign of equipment failure based on a comparison with an estimation of an environment where the equipment is installed.
Claim 1 recites limitations directed to an abstract idea based on mental processes and certain methods of organizing human activity. Specifically, determine a feature quantity to be analyzed based on the portable apparatus used to collect the data and the stored installing environment information, extract the determined feature quantity from the acquired data, collate the extracted feature quantity of the data with a classification model being set in advance for each item of the feature quantity of an individual apparatus, estimate an installing environment of the monitoring target equipment based on the collated extracted feature quantity adjust a threshold value based on an environment characteristic of the acquired attribute information, and diagnose a sign of a failure of the monitoring target equipment by comparing the estimated installing environment of the monitoring target equipment with the adjusted threshold, constitutes methods based on fundamental economic practices involving mitigating risk. The recitation of processing circuitry and a portable apparatus does not take the claim out of the certain methods of organizing human activity groupings. Thus the claim recites an abstract idea. Claim 9 recites certain method of organizing human activity for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites a memory storing installing environment estimation information that associates, to an environment item indicating the installing environment of the equipment an apparatus to collect data which is to be used for estimation of the environment item, and a feature quantity which is to be extracted from the data collected by the apparatus, and storing attribute information of each piece of equipment; and processing circuitry configured to acquire data collected by a portable apparatus and concerning the monitoring target equipment, acquire attribute information for the monitoring target equipment from the stored attribute information, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a device comprising a memory, apparatus and processing circuitry and a portable apparatus at a high-level of generality such that they amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The non-transitory computer readable medium recorded with a program executable by a computer recited in claim 9 also amounts to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional elements recited in claim 9 do not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including a device comprising a memory, apparatus, processing circuitry and a portable apparatus and non-transitory computer readable medium recorded with a program executable by a computer amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification Fig. 2; [0022]; [0087]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claim 7 recites displaying an estimated installing environment of equipment, which is considered an insignificant extra-solution activities of delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Claim 8 recites wherein the portable apparatus is a sensor mounted in a mobile terminal carried by a maintenance personnel member or a camera mounted in the mobile terminal carried by the maintenance personnel member, which merely recites generic computer components used as tools to apply the instructions of the abstract idea; MPEP 2106.05(f). Additionally, Claims 3-6 recite steps that further narrow the abstract idea. Therefore claims 3-8 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlon et al. U.S. Patent No. 7,851,758 [hereinafter Scanlon], and further in view of Ciasulli et al., U.S. Publication No. 2016/0153806 [hereinafter Ciasulli]. 

Referring to Claim 1, Scanlon teaches: 
An installing environment estimation device for estimating a condition of an installing environment of equipment being a monitoring target (Scanlon, [col. 4, ln. 53-63]-[col. 5, ln. 8-24]), “… an inspection station 100, in accordance with an embodiment of the present invention, where an inspector 102 is operating an inspection system 104 to examine (e.g., view on a display 120 an image received via a lens 126) an inspection target 106… for this example, target 106 may be any component of a production facility…Inspection system 104 may also optionally include a light 122, a laser rangefinder 124, and/or one or more microphones 128. Light 122 may be used to illuminate the inspection scene, the inspection target, and/or a gas cloud formed due to the possible breach in order to provide better visualization of a target or background scene, contrast between a gas cloud and the background scene, and/or detectability of one or more particular gas components…”, the estimation device comprising:
a memory storing installing environment estimation information that associates, to an environment item indicating the installing environment of the equipment (Scanlon, [col. 6, ln. 31-49]), “Management unit 220 communicates with and controls various functions within inspection system 104 to securely capture one or more video images of or other information from an inspection target (e.g., when the identity of the inspection system operator is recorded or verified and the position of the inspection system is determined or matches pre-defined or predetermined conditions). Management unit 220 includes a processor 230 and a processor memory 232, such as a suitably programmed microcomputer… Processor 230 reads and executes instructions contained within processor memory 232 to operate inspection system 104, for example, to perform computations and communicate within inspection system 104”,
an apparatus to collect data which is to be used for estimation of the environment item, and a feature quantity which is to be extracted from the data collected by the apparatus, and storing attribute information of each piece of equipment (Scanlon, [col. 8, ln. 62]-[col. 9, ln. 25]), “Camera 602 may capture, for example, an image having picture elements, or pixels, with approximately 65,536 shades or gradations on a grayscale from white to black to detect gas leaks that cannot be recognized by a human observer, but that are visible using the high-resolution provided by camera 602. The high-resolution images captured by camera 602 may be coarsened, for example, to only 256 gradations to save memory storage space once the desired features from the image have been extracted or a lower resolution image is sufficient for the desired application… where the captured image may be scanned either at the time of capture or at a later processing time to extract target identifier information such as the bar code number or character sequence. One or more target markers on, at, or near the target identifier may be used to locate the target identifier orientation in the captured image in order to properly extract the barcode information”; (Scanlon, [col. 14, ln. 66]-[col. 15, ln. 5]); and
processing circuitry configured to 
acquire data collected by a portable apparatus and concerning the monitoring target equipment (Scanlon, [col. 4, ln. 53-57]), “an inspection station 100, in accordance with an embodiment of the present invention, where an inspector 102 is operating an inspection system 104 to examine (e.g., view on a display 120 an image received via a lens 126) an inspection target 106”, (Scanlon, [col. 5, ln. 33-36]), “Microphone 128 may be used to record audio information from inspector 102 or from target 106”; (Scanlon, [col. 8, ln. 62-67]), “Camera 602 may capture, for example, an image having picture elements, or pixels, with approximately 65,536 shades or gradations on a grayscale from white to black to detect gas leaks that cannot be recognized by a human observer, but that are visible using the high-resolution provided by camera 602”; (Scanlon, [col. 19, ln. 46-51]), “an inspection system may be utilized to provide production facility monitoring and compliance verification, security surveillance, nuclear power plant predictive and preventative maintenance, and other monitoring and surveillance or compliance activities”, 
determine a feature quantity to be analyzed based on the portable apparatus used to collect the data and the stored installing environment information (Scanlon, [col. 10, ln. 15-23]), “SAU  (sound analysis unit) 706 receives the microphone output signals and extracts audio inspection information that may be used to determine the presence and/or location, for example, of a gas leak. The extracted information may be composed of sound components, such as sound frequency, sound intensity, and/or sound fluctuations that may indicate a gas leak or other inspection artifact. SAU 706, for example, may be optional and some or all operations may be functionally performed by processor 230 and/or by vibration analyzer unit 216”; (Scanlon, [col. 14, ln. 21-27]), “determining an inspection position in operation 1404, identifying an inspection target in operation 1406, capturing inspection information (e.g., one or more images, sounds, or gas concentration measurements) in operation 1408, applying a secure tag (e.g., signature) to the inspection image in operation 1410, and storing the tagged inspection image into a memory in operation 1412”, 
extract the determined feature quantity from the acquired data (Scanlon, [col. 10, ln. 15-23]), “SAU  (sound analysis unit) 706 receives the microphone output signals and extracts audio inspection information that may be used to determine the presence and/or location, for example, of a gas leak. The extracted information may be composed of sound components, such as sound frequency, sound intensity, and/or sound fluctuations that may indicate a gas leak or other inspection artifact. SAU 706, for example, may be optional and some or all operations may be functionally performed by processor 230 and/or by vibration analyzer unit 216”; (Scanlon, [col. 8, ln. 62-67]), “Camera 602 may capture, for example, an image having picture elements, or pixels, with approximately 65,536 shades or gradations on a grayscale from white to black to detect gas leaks that cannot be recognized by a human observer, but that are visible using the high-resolution provided by camera 602”; (Scanlon, [col. 19, ln. 46-51]), “an inspection system may be utilized to provide production facility monitoring and compliance verification, security surveillance, nuclear power plant predictive and preventative maintenance, and other monitoring and surveillance or compliance activities”,  
collate the extracted feature quantity of the data with a classification model being set in advance for each item of the feature quantity of an individual apparatus (Scanlon, [col. 9, ln. 42-64]), “the identifying (e.g., authenticating) information may be included in a header file appended to, collocated, or associated with the captured image file data. The header and/or embedded information may include any information related to the captured image or the current state of inspection system 104, including the date and/or time of image capture, the operator, the location and/or orientation of inspection system 104 during image capture, and the target identifier information…”; (Scanlon, [col. 12, ln. 26-29]), “Chemical analysis unit 1008 may produce a gas concentration output that may optionally be incorporated within the header file appended to, collocated, or associated with the captured image file data”, 
estimate an installing environment of the monitoring target equipment based on the collated extracted feature quantity (Scanlon. [col. 18, ln. 20-27]), “The calculation result may be based on the average value as an estimate, because determining the target's emissivity may be difficult for the operator at the target's location. The temperature rise, for example, may be determined as the difference between the problem spot (e.g., a portion of the target) and a similar portion on a similar electrical component under the same load and environmental conditions”; (Scanlon, [col. 10, ln. 62 - col. 11, ln. 3]), “an operator may extend sensor 118 towards an inspection target separate from the inspection body for various advantageous reasons, including to obtain a sensor reading while maintaining the inspection system body at a safer distance, to document the motion and/or location of sensor 118 within the field of view of the captured image, or to provide the capture of a larger visual scene area. In this manner, an inspection system operator may safety detect the presence of a hazard before entry into a hazardous situation”; (Scanlon, [col. 16, ln. 11-19]), “the visible warning may include a visual change on display 1504 such as a flashing or constant display of a warning light or message. The warning light, for example, may be a color coded light or message on display 1504, with the color coding indicating the degree of the hazard or degree of the distance exceeded (e.g., a green color to indicate safe distance, a yellow color to indicate minimum distance reached, and a red color to indicate less than minimum distance)”; (Scanlon, [col. 7, ln. 66 - col. 8, ln. 8]), 
acquire attribute information for the monitoring target equipment from the stored attribute information (Scanlon, [col. 8, ln. 44-47]), “Target database 506 includes a memory for storing and retrieving target identifier information for a plurality of target identifiers as well as association information to link each target identifier with an inspection target, station, or both”.
Scanlon teaches determining an inspection position in operation, identifying an inspection target in operation and capturing inspection information (see col. 14, ln. 21-24), but Scanlon does not explicitly teach: 
adjust a threshold value based on an environment characteristic of the acquired attribute information, and 
diagnose a sign of a failure of the monitoring target equipment by comparing the estimated installing environment of the monitoring target equipment with the adjusted threshold.

However Ciasulli teaches: 
adjust a threshold value based on an environment characteristic of the acquired attribute information (Ciasulli, [0192]), “For instance, the analytics system 400 could refine the health metric module based on this feedback data. Specifically, the feedback data may cause the analytics system 400 to add or remove a failure to or from the set of failures from block 502 of FIG. 5A, modify a weight applied to an output of a given failure model, and/or adjust a particular predictive algorithm utilized to predict a likelihood of a given failure occurring, among other examples. In another instance, the analytics system 400 may update the health metric module so as to prioritize a type of action over others if the health metric falls below a health threshold in the future”; (Ciasulli, [0218]), “based on how users respond to a given fault code, the analytics system 400 may modify the sensor criteria for the given fault code. The analytics system 400 may be configured to transmit these new or updated rules to the asset 200 and/or other assets, perhaps from the same fleet of assets. In this way, the next instance where operating conditions satisfy the old fault-code rule would no longer trigger a fault code alert at the assets”; (Ciasulli, [0082]), “abnormal-condition indicators and respective sensor criteria for an asset…Entries 314 then specify sensor criteria (e.g., sensor value thresholds) that correspond to the given fault codes”, and 
diagnose a sign of a failure of the monitoring target equipment by comparing the estimated installing environment of the monitoring target equipment with the adjusted threshold (Ciasulli, [0219]), “the analytics system 400 may be configured to determine whether environmental factors, such as ambient temperatures, are contributing to fault codes being triggered that, without the environmental factors, would not be triggered. In the event external data indicates that an environmental factor is influencing the triggering of a fault code, the analytics system 400 may be configured to suppress the fault code”; (Ciasulli, [0067]), “Examples of data sources 110 include environment data sources, asset-management data sources, and other data sources. In general, environment data sources provide data indicating some characteristic of the environment in which assets are operated…”; (Ciasulli, [0219]), “the analytics system 400 may be configured to adjust response patterns to account for the influence of environment-dependent data. In particular, the analytics system 400 may be configured to determine whether environmental factors, such as ambient temperatures, are contributing to fault codes being triggered that, without the environmental factors, would not be triggered. In the event external data indicates that an environmental factor is influencing the triggering of a fault code, the analytics system 400 may be configured to suppress the fault code. For example, external weather data may indicate that the ambient temperature is relatively high, which may contribute to the triggering of a temperature-based fault code. The analytics system 400 may suppress such a fault code based at least on the external weather data.”; (Ciasulli, [0129]; [0211]; [0233]; [0251]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the object of interest in Scanlon to include the diagnose and threshold limitations as taught by Ciasulli. The motivation for doing this would have been to improve the method of providing a secure recordation of inspection data and using the information to perform calculations to determine safe operating parameters of the inspected equipment in Scanlon (see col. 2, ln. 1-13) to efficiently include the results of more accurate asset-level health metric (see Ciasulli par. 0022).

Referring to Claim 3, the combination of Scanlon in view of Ciasulli teaches the installing environment estimation device according to claim 1. Scanlon teaches determining an inspection position in operation, identifying an inspection target in operation and capturing inspection information (see col. 14, ln. 21-24), but Scanlon does not explicitly teach: 
wherein the processing circuitry is further configured to correct the extracted feature quantity of the data according to an attribute value of attribute information of the monitoring target equipment.

However Ciasulli teaches:
wherein the processing circuitry is further configured to correct the extracted feature quantity of the data according to an attribute value of attribute information of the monitoring target equipment (Ciasulli, [0218]), “based on how users respond to a given fault code, the analytics system 400 may modify the sensor criteria for the given fault code. The analytics system 400 may be configured to transmit these new or updated rules to the asset 200 and/or other assets, perhaps from the same fleet of assets. In this way, the next instance where operating conditions satisfy the old fault-code rule would no longer trigger a fault code alert at the assets”; (Ciasulli, [0149] [0184]-[0185]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the object of interest in Scanlon to include the correction limitations as taught by Ciasulli. The motivation for doing this would have been to improve the method of providing a secure recordation of inspection data and using the information to perform calculations to determine safe operating parameters of the inspected equipment in Scanlon (see col. 2, ln. 1-13) to efficiently include the results of more accurate asset-level health metric (see Ciasulli par. 0022).

Referring to Claim 4, the combination of Scanlon in view of Ciasulli teaches the installing environment estimation device according to claim 1. Scanlon teaches a warning from the inspection system may be provided to the operator in the form of a visible and/or audible warning (see col. 16, ln. 9-11), but Scanlon does not explicitly teach:  
wherein the processing circuitry is further configured to recommend a method of data collection performed by the apparatus to a user who operates the apparatus, based on the estimated installing environment.

However Ciasulli teaches: 
wherein the processing circuitry is further configured to recommend a method of data collection performed by the apparatus to a user who operates the apparatus, based on the estimated installing environment (Ciasulli, [0223]-[0224]), “the output system 108 may display a selectable "preferences" element or the like that, once selected, allows the user to override the analytics system 400's recommended handling of some or all fault codes for the given asset…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the warnings in Scanlon to include the recommendation limitation as taught by Ciasulli. The motivation for doing this would have been to improve the method of providing a secure recordation of inspection data and using the information to perform calculations to determine safe operating parameters of the inspected equipment in Scanlon (see col. 2, ln. 1-13) to efficiently include the results of reducing false positives (see Ciasulli par. 0196).

Referring to Claim 5, the combination of Scanlon in view of Ciasulli teaches the installing environment estimation device according to claim 1. Scanlon teaches a warning from the inspection system may be provided to the operator in the form of a visible and/or audible warning (see col. 16, ln. 9-11), but Scanlon does not explicitly teach:  
wherein the processing circuitry is further configured to recommend a maintenance method of the monitoring target equipment to a maintenance personnel member of the monitoring target equipment, based on the estimated installing environment.

However Ciasulli teaches: 
wherein the processing circuitry is further configured to recommend a maintenance method of the monitoring target equipment to a maintenance personnel member of the monitoring target equipment, based on the estimated installing environment (Ciasulli, [0171]), “the analytics system 400 may generate a list of one or more recommended actions that may help increase the health metric. For instance, a recommended action may be to repair a particular subsystem of the asset 200, to operate the asset 200 according to certain operating conditions”; (Ciasulli, [0202]), “a user may select the action icon 804 to obtain a list of recommended actions that may be performed to try to fix the cause of the fault alert 802”; (Ciasulli, [0252]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the warnings in Scanlon to include the recommendation limitation as taught by Ciasulli. The motivation for doing this would have been to improve the method of providing a secure recordation of inspection data and using the information to perform calculations to determine safe operating parameters of the inspected equipment in Scanlon (see col. 2, ln. 1-13) to efficiently include the results of allowing for more efficacious preventative action (see Ciasulli par. 0023).

Referring to Claim 6, the combination of Scanlon in view of Ciasulli teaches the installing environment estimation device according to claim 1. Scanlon teaches a warning from the inspection system may be provided to the operator in the form of a visible and/or audible warning (see col. 16, ln. 9-11), but Scanlon does not explicitly teach:  
wherein the processing circuitry is further configured to correct the estimated installing environment of the monitoring target equipment.

However Ciasulli teaches: 
wherein the processing circuitry is further configured to correct the estimated installing environment of the monitoring target equipment (Ciasulli, [0219]), “the analytics system 400 may be configured to adjust response patterns to account for the influence of environment-dependent data. In particular, the analytics system 400 may be configured to determine whether environmental factors, such as ambient temperatures, are contributing to fault codes being triggered that, without the environmental factors, would not be triggered. In the event external data indicates that an environmental factor is influencing the triggering of a fault code, the analytics system 400 may be configured to suppress the fault code. For example, external weather data may indicate that the ambient temperature is relatively high, which may contribute to the triggering of a temperature-based fault code. The analytics system 400 may suppress such a fault code based at least on the external weather data”; (Ciasulli, [0247]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the warnings in Scanlon to include the suppression limitation as taught by Ciasulli. The motivation for doing this would have been to improve the method of providing a secure recordation of inspection data and using the information to perform calculations to determine safe operating parameters of the inspected equipment in Scanlon (see col. 2, ln. 1-13) to efficiently include the results of allowing for more efficacious preventative action (see Ciasulli par. 0023).

Referring to Claim 7, the combination of Scanlon in view of Ciasulli teaches the installing environment estimation device according to claim 1. Scanlon teaches gathering sufficient information to identify the specific location, orientation, etc. for obtaining future images of a desired area or object of interest (see col. 7, 67 - col. 8, ln. 3), but Scanlon does not explicitly teach:  
wherein the processing circuitry is further configured to perform control so as to schematically display the estimated installing environment of the equipment.

However Ciasulli teaches: 
wherein the processing circuitry is further configured to perform control so as to schematically display the estimated installing environment of the equipment (Ciasulli, [0067]), “data sources 110 include environment data sources…Examples of environment data sources include weather-data servers, global navigation satellite systems (GNSS) servers, map-data servers, and topography-data servers that provide information regarding natural and artificial features of a given area”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the warnings in Scanlon to include the suppression limitation as taught by Ciasulli. The motivation for doing this would have been to improve the method of providing a secure recordation of inspection data and using the information to perform calculations to determine safe operating parameters of the inspected equipment in Scanlon (see col. 2, ln. 1-13) to efficiently include the results of performing analytics on the environmental conditions in which the asset is operated (see Ciasulli par. 0026).

Referring to Claim 8, the combination of Scanlon in view of Ciasulli teaches the installing environment estimation device according to claim 1. Scanlon further teaches: 
wherein the portable apparatus is a sensor mounted in a mobile terminal carried by a maintenance personnel member or a camera mounted in the mobile terminal carried by the maintenance personnel member (Scanlon, [col. 5, ln. 8-10), “Inspection system 104 may optionally include an extendable boom 116 that may support and/or contain one or more sensors 118 as disclosed herein”; (Scanlon, [col. 10, ln. 46-61]); (Scanlon, [col. 2, ln. 5]).

Referring to Claim 9, Scanlon teaches: 
A non-transitory computer readable medium recorded with a program for estimating a condition of an installing environment of equipment being a monitoring target (Scanlon. [col. 6, ln. 37-49]), “Management unit 220 includes a processor 230 and a processor memory 232, such as a suitably programmed microcomputer. Processor 230 controls communications within inspection system 104 and may perform computations to implement inspection algorithms. Processor memory 232 may be implemented in one or more technologies including a Random Access Memory (RAM), Read Only Memory (ROM), a magnetic disc, an optical disc, or other data storage and retrieval mediums. Processor 230 reads and executes instructions contained within processor memory 232 to operate inspection system 104, for example, to perform computations and communicate within inspection system 104”; (Scanlon, [col. 4, ln. 53-63]-[col. 5, ln. 8-24]), the program causing a computer to execute:
an acquisition process of acquiring data collected by a portable apparatus and concerning the monitoring target equipment (Scanlon, [col. 4, ln. 53-57]), “an inspection station 100, in accordance with an embodiment of the present invention, where an inspector 102 is operating an inspection system 104 to examine (e.g., view on a display 120 an image received via a lens 126) an inspection target 106”, (Scanlon, [col. 5, ln. 33-36]), “Microphone 128 may be used to record audio information from inspector 102 or from target 106”; (Scanlon, [col. 8, ln. 62-67]), “Camera 602 may capture, for example, an image having picture elements, or pixels, with approximately 65,536 shades or gradations on a grayscale from white to black to detect gas leaks that cannot be recognized by a human observer, but that are visible using the high-resolution provided by camera 602”; (Scanlon, [col. 19, ln. 46-51]), “an inspection system may be utilized to provide production facility monitoring and compliance verification, security surveillance, nuclear power plant predictive and preventative maintenance, and other monitoring and surveillance or compliance activities”;
a determination process of determining a feature quantity to be analyzed based on the portable apparatus used to collect the data and installing environment information stored in memory (Scanlon, [col. 10, ln. 15-23]), “SAU  (sound analysis unit) 706 receives the microphone output signals and extracts audio inspection information that may be used to determine the presence and/or location, for example, of a gas leak. The extracted information may be composed of sound components, such as sound frequency, sound intensity, and/or sound fluctuations that may indicate a gas leak or other inspection artifact. SAU 706, for example, may be optional and some or all operations may be functionally performed by processor 230 and/or by vibration analyzer unit 216”; (Scanlon, [col. 14, ln. 21-27]), “determining an inspection position in operation 1404, identifying an inspection target in operation 1406, capturing inspection information (e.g., one or more images, sounds, or gas concentration measurements) in operation 1408, applying a secure tag (e.g., signature) to the inspection image in operation 1410, and storing the tagged inspection image into a memory in operation 1412”;
an extraction process of extracting from the data acquired by the acquisition process a the determined feature quantity of the data (Scanlon, [col. 10, ln. 15-23]), “SAU  (sound analysis unit) 706 receives the microphone output signals and extracts audio inspection information that may be used to determine the presence and/or location, for example, of a gas leak. The extracted information may be composed of sound components, such as sound frequency, sound intensity, and/or sound fluctuations that may indicate a gas leak or other inspection artifact. SAU 706, for example, may be optional and some or all operations may be functionally performed by processor 230 and/or by vibration analyzer unit 216”; (Scanlon, [col. 8, ln. 62-67]), “Camera 602 may capture, for example, an image having picture elements, or pixels, with approximately 65,536 shades or gradations on a grayscale from white to black to detect gas leaks that cannot be recognized by a human observer, but that are visible using the high-resolution provided by camera 602”; (Scanlon, [col. 19, ln. 46-51]), “an inspection system may be utilized to provide production facility monitoring and compliance verification, security surveillance, nuclear power plant predictive and preventative maintenance, and other monitoring and surveillance or compliance activities”;
an estimation process of collating the extracted feature quantity of the data with a classification model being set in advance for each item of the feature quantity of an individual apparatus (Scanlon, [col. 9, ln. 42-64]), “the identifying (e.g., authenticating) information may be included in a header file appended to, collocated, or associated with the captured image file data. The header and/or embedded information may include any information related to the captured image or the current state of inspection system 104, including the date and/or time of image capture, the operator, the location and/or orientation of inspection system 104 during image capture, and the target identifier information…”; (Scanlon, [col. 12, ln. 26-29]), “Chemical analysis unit 1008 may produce a gas concentration output that may optionally be incorporated within the header file appended to, collocated, or associated with the captured image file data”, and 
estimating an installing environment of the monitoring target equipment based on the collated extracted feature quantity  (Scanlon. [col. 18, ln. 20-27]), “The calculation result may be based on the average value as an estimate, because determining the target's emissivity may be difficult for the operator at the target's location. The temperature rise, for example, may be determined as the difference between the problem spot (e.g., a portion of the target) and a similar portion on a similar electrical component under the same load and environmental conditions”; (Scanlon, [col. 10, ln. 62 - col. 11, ln. 3]), “an operator may extend sensor 118 towards an inspection target separate from the inspection body for various advantageous reasons, including to obtain a sensor reading while maintaining the inspection system body at a safer distance, to document the motion and/or location of sensor 118 within the field of view of the captured image, or to provide the capture of a larger visual scene area. In this manner, an inspection system operator may safety detect the presence of a hazard before entry into a hazardous situation”; (Scanlon, [col. 16, ln. 11-19]), “the visible warning may include a visual change on display 1504 such as a flashing or constant display of a warning light or message. The warning light, for example, may be a color coded light or message on display 1504, with the color coding indicating the degree of the hazard or degree of the distance exceeded (e.g., a green color to indicate safe distance, a yellow color to indicate minimum distance reached, and a red color to indicate less than minimum distance)”; (Scanlon, [col. 7, ln. 66 - col. 8, ln. 8]);
an attribute information acquisition process of acquiring attribute information for the monitoring target equipment from memory (Scanlon, [col. 8, ln. 44-47]), “Target database 506 includes a memory for storing and retrieving target identifier information for a plurality of target identifiers as well as association information to link each target identifier with an inspection target, station, or both”.
 Scanlon teaches determining an inspection position in operation, identifying an inspection target in operation and capturing inspection information (see col. 14, ln. 21-24), but Scanlon does not explicitly teach: 
an adjustment process of adjusting a threshold value based on an environment characteristic of the acquired attribute information;
a failure sign diagnosis process of diagnosing a sign of a failure of the monitoring target equipment by comparing the estimated installing environment of the monitoring target equipment with the adjusted threshold.

However Ciasulli teaches: 
an adjustment process of adjusting a threshold value based on an environment characteristic of the acquired attribute information (Ciasulli, [0192]), “For instance, the analytics system 400 could refine the health metric module based on this feedback data. Specifically, the feedback data may cause the analytics system 400 to add or remove a failure to or from the set of failures from block 502 of FIG. 5A, modify a weight applied to an output of a given failure model, and/or adjust a particular predictive algorithm utilized to predict a likelihood of a given failure occurring, among other examples. In another instance, the analytics system 400 may update the health metric module so as to prioritize a type of action over others if the health metric falls below a health threshold in the future”; (Ciasulli, [0218]), “based on how users respond to a given fault code, the analytics system 400 may modify the sensor criteria for the given fault code. The analytics system 400 may be configured to transmit these new or updated rules to the asset 200 and/or other assets, perhaps from the same fleet of assets. In this way, the next instance where operating conditions satisfy the old fault-code rule would no longer trigger a fault code alert at the assets”; (Ciasulli, [0082]), “abnormal-condition indicators and respective sensor criteria for an asset…Entries 314 then specify sensor criteria (e.g., sensor value thresholds) that correspond to the given fault codes”, and 
a failure sign diagnosis process of diagnosing a sign of a failure of the monitoring target equipment by comparing the estimated installing environment of the monitoring target equipment with the adjusted threshold (Ciasulli, [0219]), “the analytics system 400 may be configured to determine whether environmental factors, such as ambient temperatures, are contributing to fault codes being triggered that, without the environmental factors, would not be triggered. In the event external data indicates that an environmental factor is influencing the triggering of a fault code, the analytics system 400 may be configured to suppress the fault code”; (Ciasulli, [0067]), “Examples of data sources 110 include environment data sources, asset-management data sources, and other data sources. In general, environment data sources provide data indicating some characteristic of the environment in which assets are operated…”; (Ciasulli, [0219]), “the analytics system 400 may be configured to adjust response patterns to account for the influence of environment-dependent data. In particular, the analytics system 400 may be configured to determine whether environmental factors, such as ambient temperatures, are contributing to fault codes being triggered that, without the environmental factors, would not be triggered. In the event external data indicates that an environmental factor is influencing the triggering of a fault code, the analytics system 400 may be configured to suppress the fault code. For example, external weather data may indicate that the ambient temperature is relatively high, which may contribute to the triggering of a temperature-based fault code. The analytics system 400 may suppress such a fault code based at least on the external weather data.”; (Ciasulli, [0129]; [0211]; [0233]; [0251]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the object of interest in Scanlon to include the diagnose and threshold limitations as taught by Ciasulli. The motivation for doing this would have been to improve the method of providing a secure recordation of inspection data and using the information to perform calculations to determine safe operating parameters of the inspected equipment in Scanlon (see col. 2, ln. 1-13) to efficiently include the results of more accurate asset-level health metric (see Ciasulli par. 0022).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uwatoko et al. (US 20160116377 A1) – A failure prediction apparatus includes an acquisition unit that acquires, from plural apparatuses to be monitored, state feature amount groups, a classification unit that classifies the plural apparatuses to be monitored for each degree of separation between a reference space which is defined by the plural state feature amount groups acquired by the acquisition unit and the state feature amount group of each of the plural apparatuses to be monitored, and a calculation unit that specifies a class which is classified by the classification unit and corresponds to the degree of separation between the reference space and the state feature amount group of an apparatus to be monitored and subjected to a failure prediction process among the plural apparatuses to be monitored, and calculates a probability of a failure occurring in the apparatus to be monitored and subjected to the failure prediction process.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRYSTOL STEWART/Primary Examiner, Art Unit 3624